 


110 HRES 1206 IH: Expressing the sense of the House of Representatives that any comprehensive plan to reform our national energy policy must promote the expanded use of renewable and alternative energy sources; increase our domestic refining capacity; promote conservation and increased energy efficiency; expand research and development, including domestic exploration; and, enhance consumer education.
U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1206 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2008 
Mr. Latta submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing the sense of the House of Representatives that any comprehensive plan to reform our national energy policy must promote the expanded use of renewable and alternative energy sources; increase our domestic refining capacity; promote conservation and increased energy efficiency; expand research and development, including domestic exploration; and, enhance consumer education. 
 
 
Whereas the United States consumes roughly an average of 20,698,000 barrels of oil per day, with demand growing at a daily rate; 
Whereas the global average of daily oil consumption stands at 85,354,000; 
Whereas the United States total annual energy consumption is approximately 101.6 quadrillion BTU, with renewable sources of energy accounting for less than 7 quadrillion BTU; 
Whereas by the year 2015 China and India combined will consume more energy than the United States, and by the year 2020 China alone will consume more energy than the United States; 
Whereas the United States has an estimated 225 year coal reserve, is the most abundant and efficient domestic fuel source, and processes such as gasification and liquefaction offer cleaner alternatives for utilizing this resource; 
Whereas the United States has not sited, nor permitted, a refinery in over thirty years, nor built a nuclear power plant in over 10 years; and 
Whereas such sources such as wind, solar, and biofuels need and deserve our attention and the necessary resources to encourage their commercial viability: Now, therefore, be it  
 
That it is the sense of the House of Representatives that in order to meet our Nation’s growing long-term energy demands and maintain our economic viability in the world marketplace the following must be addressed in any comprehensive and economically viable energy bill considered by the 110th Congress: 
(1)Expanded use of renewable and alternative energy sources. 
(2)Increase in our domestic refining capacity. 
(3)Promote and incentivize an increase in conservation and energy efficiency. 
(4)Expand and promote additional research and development through new and innovative methods such as public-private partnerships. 
(5)Enhancing consumer awareness and education regarding methods to increase energy efficiency and available alternative fuel sources to reduce our dependence on Middle Eastern oil. 
 
